Filed 7/19/22 In re Y.V. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re Y.V., a Person Coming                                     2d Juv. No. B317243
Under the Juvenile Court Law.                                 (Super. Ct. No. J072546)
                                                                 (Ventura County)

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Plaintiff and Respondent,

v.

M.V.,

     Defendant and Appellant.


      M.V. appeals from the juvenile court’s order terminating
parental rights to his minor daughter, Y.V., and selecting
adoption as the permanent plan. (See Welf. & Inst. Code,1
§ 366.26.) He contends the court erred when it concluded that


         1 Statutory        references are to the Welfare and Institutions
Code.
the sibling relationship exception to the termination of parental
rights did not apply. We affirm.
            FACTUAL AND PROCEDURAL HISTORY
      In June 2020, the Ventura County Human Services Agency
(HSA) petitioned the juvenile court to remove Y.V. from the
custody of her parents, I.A. (Mother) and M.V. (Father), after the
two had an argument over where six-month-old Y.V. would stay
that night. During the argument Mother pushed Father while he
held Y.V. Father pushed Mother while she held Y.V. Mother
then choked Father. She had him in a headlock when police
arrived and arrested them both.
      HSA social workers alleged that Y.V. was in danger based
on this incident, because Father had previously disobeyed a
restraining order, and because both Mother and Father had
histories of domestic violence and substance abuse. Mother and
Father did not contest the petition, and the juvenile court ordered
Y.V. placed with Father’s cousin. The court also ordered
reunification services.
      At the six-month review hearing, Mother revealed that she
was pregnant with Father’s child. Both she and Father had
enrolled in domestic violence counseling and substance abuse
services and had made “moderate” progress. The juvenile court
found these steps encouraging and ordered six more months of
reunification services.
      E.V. was born in March 2021. He initially lived with
Mother, but was removed from her custody in May and placed
with Y.V. in the paternal cousin’s home.
      At the 12-month review hearing in June, the juvenile court
found that Mother had made “minimal” progress, while Father’s
progress was “nil.” The court ordered a hearing to develop a




                                 2
permanent plan for Y.V. Mother challenged that order in a writ
petition, which this court denied.
       At the section 366.26 hearing, HSA recommended that the
juvenile court terminate Mother and Father’s parental rights and
select adoption as the permanent plan. An HSA social worker
testified that she had observed Y.V. and E.V. during four visits
over the previous three months. The children had a “strong
relationship” and were “close.” They looked for each other and
played together during the social worker’s visits. E.V. often
watched Y.V. as she played. The social worker nevertheless
recommended adoption as the best way to ensure Y.V.’s long-term
stability.
       Mother and Father also testified. They told the court that
Y.V. was attentive to her younger brother during their visits.
She would say his name, get toys for him, and help Father clean
him.
       At the conclusion of the hearing, Father argued the juvenile
court should not terminate parental rights because the sibling
relationship exception applied. Counsel for Y.V. countered that
the evidence did not show that terminating the relationship
between Y.V and E.V. would be detrimental to Y.V. He also
argued that adoption was in Y.V.’s best interest.
       The juvenile court concluded that the sibling relationship
exception to terminating parental rights did not apply because
two-year-old Y.V. and nine-month-old E.V. did not have “the type
of sibling relationship or bond that would overcome the benefits
of adoption” for Y.V. E.V. had lived with Y.V. for only six months
of his short life. While Y.V. was attentive to her brother when
they played, there was little additional evidence of their bond.
Moreover, there was no evidence showing that terminating




                                3
parental rights would interfere with what bond they did have:
Y.V.’s guardians had good relationships with Mother and Father
and expressed their intention to allow Y.V. to visit her brother
even if Y.V. were adopted and E.V. reunited with his parents.
The court thus terminated parental rights, and selected adoption
as Y.V.’s permanent plan.
                            DISCUSSION
        Father contends the juvenile court erred when it concluded
that the sibling relationship exception to terminating parental
rights did not apply. We disagree.
        A juvenile court shall not terminate parental rights if a
child’s parent shows that doing so would result in “substantial
interference with [the] child’s sibling relationship, taking into
consideration the nature and extent of the relationship, including
. . . whether the child was raised with a sibling in the same home,
whether the child shared significant common experiences or has
existing close and strong bonds with a sibling, and whether
ongoing contact is in the child’s best interest, including the child’s
long-term emotional interest, as compared to the benefit of legal
permanence through adoption.” (§ 366.26, subd. (c)(1)(B)(v).)
The parent opposing adoption has a “‘heavy burden’” when
attempting to show that the sibling relationship exception
applies. (In re Celine R. (2003) 31 Cal.4th 45, 61.) They will
successfully carry that burden only if they show “‘that there is a
“compelling reason” for concluding that the termination of
parental rights would be “detrimental” to the child due to
“substantial interference” with a sibling relationship.’” (Ibid.)
But even if they make that showing, the court must also “weigh
the benefit to the child of continuing the sibling relationship




                                  4
against the benefit the child would receive by gaining a
permanent home through adoption.” (Ibid.)
       We review the juvenile court’s determination that Y.V. and
E.V. did not have the close, strong bond required to apply the
sibling relationship exception for substantial evidence. (In re
J.S. (2017) 10 Cal.App.5th 1071, 1080.) We then review the
court’s decision to terminate Father’s parental rights for abuse of
discretion. (Ibid.) “[B]oth standards call for a high degree of
appellate court deference.” (Ibid.) “[T]he ultimate question is
whether adoption would be detrimental to [Y.V.], not someone
else.” (In re Celine R., supra, 31 Cal.4th at p. 55.)
       Substantial evidence supports the juvenile court’s finding
that Y.V. and E.V. did not have the bond required for the sibling
relationship exception to apply. In re I.R. (2014) 226 Cal.App.4th
201 is instructive. In I.R., our colleagues in the Third District
concluded that the sibling relationship exception did not apply to
the youngest of three siblings because she was “too young to even
understand that the [other] minors [were] her siblings.” (Id. at p.
215.) The children in that case were an infant and two- and
three-year-old toddlers. (Id. at p. 214.) The toddlers talked with
and about the infant, and the younger toddler would be rocked
with her. (Ibid.) But besides those limited interactions, “none of
[the children’s] experiences . . . were shared in any meaningful
sense.” (Id. at pp. 214-215.) The children were simply too young
and undeveloped for a “significant sibling relationship.” (Id. at p.
214.)
       The same is true here. At the section 366.26 hearing, E.V.
was less than nine months old, and had lived with Y.V. for only
six of those months. While the two were affectionate and
attentive toward each other when they played, there was little




                                 5
additional evidence of any deep, meaningful bond. The evidence
did not establish a “significant sibling relationship.”
       This case is unlike In re Naomi P. (2005) 132 Cal.App.4th
808, on which Father relies. The potentially adoptable child in
the case was four years old, while her siblings ranged in ages
from 12 to 17. (Id. at p. 811.) The juvenile court there found that
the sibling relationship exception did apply, based largely on the
credible testimony of the older siblings. (Id. at p. 821.) Our
colleagues in Division 4 concluded that that finding was
supported by substantial evidence, noting that it was not the
appellate court’s role to interfere with the juvenile court’s
assessment of witness demeanor and credibility. (Id. at p. 824.)
       Here, in contrast, Y.V. is young and has no older siblings
who testified on her behalf. More significantly, the juvenile court
found that the sibling relationship exception did not apply based
on its assessment of the testimony and evidence presented at the
section 366.26 hearing. Applying the same substantial evidence
rule in In re Naomi P., supra, 132 Cal.App.4th 108, we conclude
it is not this court’s role to interfere with those determinations.
Substantial evidence supports the juvenile court’s finding that
Y.V. had not developed the type of bond with E.V. for the sibling
relationship exception to apply.
       But even if she had, Father has not shown that the juvenile
court abused its discretion when it concluded that the benefits of
adoption outweighed any detriment to Y.V. and terminated his
parental rights. During the section 366.26 hearing, the social
worker said that adoption was “important” for Y.V. and would
give her a “more stable” life. In contrast, there was no evidence
that adoption would be detrimental to Y.V. or her relationship
with her brother. To the contrary, Y.V.’s prospective adoptive




                                 6
parents said that they would continue to let Y.V. see E.V. and
develop the bond that she had with him—an important
mitigating factor for the court to consider when evaluating
whether terminating Father’s parental rights would substantially
interfere with Y.V. and E.V.’s relationship. (In re D.O. (2016) 247
Cal.App.4th 166, 175-176.) This is thus not one of those
“‘“‘rare’”’” instances in which the sibling relationship exception
applies. (Id. at p. 174.)
                            DISPOSITION
        The juvenile court’s order terminating Father’s parental
rights, entered December 17, 2021, is affirmed.
        NOT TO BE PUBLISHED.




                                                YEGAN, J.


We concur:



             GILBERT, P. J.



             PERREN, J.




                                 7
                      Tari L. Cody, Judge

               Superior Court County of Ventura

                ______________________________

      Jack A. Love, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Tiffany North, County Counsel, and Joseph J. Randazzo,
Assistant County Counsel, for Plaintiff and Respondent.